PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
HONG, Olivier
Application No. 35/506,901
Filed: 26 December 2018
For: Refractor

:
:
:	DECISION ON PETITION
:
:



This is a decision on the petition under 37 CFR 1.137(a), filed November 15, 2021, to revive the above-identified application.

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee is required.

The application became abandoned for failure timely submit corrected drawings in reply to the Notice of Allowability, mailed July 15, 2021, which set a period for reply of three (3) months.  Accordingly, this application became abandoned on October 16, 2021.

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d). 

Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  

The present petition lacks item(s) (1) and (4).

Regarding item (1), Applicant submitted Corrected Drawings on November 15, 2021 as required by the Notice mailed July 15, 2021.  However, the Drawings are missing some broken lines that need to be shown in the Drawings in order to avoid objectionable new matter.  Further, Figure 1.3 in particular is missing some broken lines that were shown in the original disclosure.

Regarding item (4), A Terminal Disclaimer fee of $170 is required under 37 CFR 1.137(d) if the application is: (1) a design application, (2) a utility application filed before June 8, 1995, or (3) a plant application filed before June 8, 1995.  

In view of the above, the Petition cannot be granted at this time.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this decision may be directed to LaShawn Marks at (571) 272-7141.  



/LIANA S WALSH/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        



    
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).